Citation Nr: 1013861	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1971 and from May 1971 to July 1977.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2010 the Veteran submitted 
additional evidence with a waiver of initial RO consideration 
(and therefore not requiring a remand for RO initial 
consideration). 


FINDING OF FACT

A low back disability was not manifested during service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that the Veteran's current lumbar spine 
disability is related to his military service or to any event 
therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, January 
and March 2004 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
March 2006 letter informed the appellant of disability rating 
and effective date criteria.  September 2006 and September 
2009 supplemental statements of the case (SSOCs) 
readjudicated the matter after the appellant and his 
representative were given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in August 2006.  The 
examination is considered adequate for rating purposes.  The 
examiner reviewed the Veteran's claims folder; showed 
familiarity with the complete pertinent medical history 
(including the Veteran's testimony concerning the low back 
injuries he sustained on active duty); and performed an 
extensive medical examination.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including neurologic disabilities such as disc 
disease of the spine) may be presumptively service connected 
if manifested to a compensable degree in a specified period 
of time postservice (one year for neurologic disabilities 
such as disc disease of the spine).  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his low back disability results 
from an injury sustained in combat (in Vietnam) when a wall 
next to his position was struck by a rocket propelled grenade 
(RPG) causing metal and cinder block debris to strike him in 
the back.  The Veteran is competent to testify regarding 
facts or circumstances that can be observed and described by 
a layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 
Vet. App. 465, 471 (1994) (finding that 'competent testimony 
is . . . limited to that which the witness has actually 
observed, and is within the realm of his personal 
knowledge').  The Veteran has described this incident on 
several occasions, including on psychiatric evaluation that 
was the basis for his award of service connection for 
posttraumatic stress disorder (PTSD).  It is found consistent 
with the circumstances of his military service in Vietnam, 
and its occurrence is acknowledged.  

STRs for the Veteran's first period of service (when he 
served in Vietnam) do not include any report of complaints or 
treatment pertaining to the low back.  On examination for 
separation from service, in January 1971, the Veteran 
reported having (or having had) recurrent low back pain (also 
described as occasional back pain); his spine was normal on 
clinical evaluation at the time.  No complaints or 
manifestations were noted on examination for entry into the 
Veteran's second period of service, in May 1971.  STRs for 
the second period of service do not show any complaint or 
manifestation of low back pain.  On April 1977 examination 
for separation from that period of service, the Veteran's 
spine was normal on clinical evaluation.  

Postservice treatment records include reports of private 
outpatient treatment from 1992.  Degenerative disc disease of 
the lumbar spine is first noted in records dated in August 
2003.  

On August 2006 VA examination, the Veteran's history of low 
back injury from debris caused by an exploding RPG was noted.  
The examiner noted that review of the claims file revealed no 
complaints of back pain in the STRs except for the notation 
of occasional back pain on service separation examination and 
no subsequent notations of low back pain until August 2003 
(more than 26 years postservice).  X-rays and MRI studies 
found "only degenerative disk disease with facet 
arthropathy, and NO post traumatic changes."  The diagnosis 
was "grade I spondylolisthesis/lumbago."  After examination 
of the Veteran the diagnosis was degenerative disk disease of 
the lower thoracic and lumbosacral spine, with facet 
arthropathy, but without objective clinical evidence of lower 
extremity radiculopathy or spasm.  The examiner opined that 
the current back disability was not causally related to 
service or any incident therein.  The rationale for the 
opinion included that there was no documentary evidence of 
any evaluation or treatment for a back injury such as 
described by the Veteran or any evidence of residuals or 
sequelae from such injury during the 8 years [of subsequent 
active service] following the occurrence of the alleged event 
(and no notation on service separation examination in April 
1977).  Additionally, there was no documentary evidence of 
evaluation or treatment for back disability for more than 26 
years following service and, when pathology found (in 2003) 
the radiographic and special study evidence showed only 
degenerative changes, rather than posttraumatic 
changes/evidence of trauma.  The changes noted were 
considered inconsistent with the mechanism of injury 
described by the Veteran.  The more likely etiologies for the 
Veteran's current back disability included, but were not 
limited to, his age, chronic deconditioning, chronic 
overweight condition, postservice occupation or injuries and 
other co-morbidities.  It was further noted that the case had 
been discussed with a VA orthopedic surgeon, who concurred in 
the findings, conclusions and opinions as stated.  

As noted, the opinion offered in August 2006 was based on a 
review of the record, and includes an explanation of the 
rationale for the opinion.  As such, it has substantial 
probative value.  Because there is no competent (medical) 
evidence to the contrary, the opinion is persuasive.  
Notably, the examiner identified a more likely etiology for 
the disability than an injury in service, i.e., the Veteran's 
age and physical condition, including obesity, and noted out 
that the changes noted on X-ray and MRI studies were more 
consistent with degeneration, rather than trauma.  

The Board notes that because it is conceded that the Veteran 
served in combat, he is entitled to the relaxed evidentiary 
standards afforded under 38 U.S.C.A. § 1154(b).  Indeed, the 
acknowledgement that an injury such as the Veteran describes 
occurred is with recognition of § 1154(b).  However, because 
these is no evidence of continuity of symptoms from such 
injury (see 38 C.F.R. § 3.303(b)), whether current back 
disability is related to such an injury remains a medical 
question.  The Veteran's statements relating his low back 
disability to the acknowledged injury in service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  Whether or not 
a disability is related to an event (activity) in service is 
a medical question not capable of resolution by lay opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

Arthritis of the lumbar spine was not manifested within one 
year following the Veteran's discharge from active duty.  
There is no objective evidence of a back disability in 
service or of continuing symptoms of a back disability after 
service prior to until 2003.  The only competent (medical 
opinion) evidence of record regarding the etiology of the 
veteran's back disability is to the effect that such 
disability is less likely than not related to military 
service, but more likely related to age and physical 
conditioning.  In light of the foregoing, the Board concludes 
that the preponderance of the evidence is against the claim.  
Accordingly, it must be denied.  






ORDER

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


